Exhibit 10.2

AMENDED KEY EMPLOYEE INCENTIVE PLAN


On January 20, 2015, Hipcricket, Inc. (the “Debtor”) filed a voluntary petition
for relief under chapter 11 of Title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the District of
Delaware.  Prior to the chapter 11 filing (the “Petition Date”), the Debtor
executed an asset purchase agreement with SITO Mobile, Ltd., subject to higher
and better offers to be submitted pursuant to a court approved auction process,
and final court approval, in order to maximize the value of its assets for the
benefit of all creditors.  At an auction on March 6, 2015, a competing bid (the
“ESW Bid”) submitted by ESW Capital, LLC (“ESW Capital”) was determined to be
the highest and best offer.  The ESW Bid contemplates a plan of reorganization
(the “Plan”) with certain plan milestones, including, but not limited to, a
confirmation date no later than June 3, 2015.


In order to incentivize the key employees of the Debtor (identified below) whose
work is critical to confirming the Plan, the Debtor shall implement this amended
incentive plan (the “KEIP”) conditioned upon confirming the Plan, with the
support of the Official Committee of Unsecured Creditors (the “Committee”), on
or before June 3, 2015.  The KEIP covers six officer or executive level
employees (the “Eligible Employees”).  The Eligible Employees are (i) Todd
Wilson, Chief Executive Officer and Chairman of the Board of Directors; (ii)
Doug Stovall, President and Chief Operating Officer; (iii) David Hostetter,
Chief Technology Officer; (iv) Kate Farley, Senior Vice President of Business
Operations; (v) Ingrid Onstad, Controller; and (vi) Tiffany Bradford, Director
of Finance.


Since the Debtor will still be operating pending confirmation of the Plan, the
Eligible Employees must undertake a significant amount of work in connection
with the proposed Plan, in addition to performing all of their regularly
assigned tasks and responsibilities without any additional compensation.  The
Debtor believes that the best efforts of the Eligible Employees are absolutely
necessary to meeting the milestones set forth in the ESW Bid.


Performance Goals


If the Plan is confirmed, with the support of the Committee, by June 3, 2015,
the Eligible Employees shall receive an aggregate payment in an amount equal to
$400,000 (the “Bonus Pool”).  The Eligible Employees shall receive an amount of
the Bonus Pool as set forth in the table attached hereto as Appendix A, on the
effective date of the Plan.


Additional Terms


An Eligible Employee must be employed by the Debtor on the effective date of the
Plan in order to receive an incentive payment under the KEIP.  However, if an
Eligible Employee’s employment with the Debtor is terminated without Cause, or
due to death or disability, prior to the effective date of the Plan, then such
Eligible Employee shall be entitled to receive any payments that would have
become due under the KEIP had the Eligible Employee been employed through such
effective date.


For purposes of the preceding paragraph, “Cause” means (i) an Eligible
Employee’s failure to materially perform the duties for which he or she is
employed, (ii) an Eligible Employee’s willful violation of a material Debtor’s
policy, (iii) an Eligible Employee’s commission of any act or acts of fraud,
embezzlement, dishonesty, or other willful misconduct, (iv) an Eligible
Employee’s material breach of any of his or her obligations under any written
agreement or covenant with the Debtor, or (v) an act of dishonesty on the part
of the Eligible Employee resulting or intended to result, directly or
indirectly, in his or her gain for personal enrichment at the expense of the
Debtor.


Payments under the KEIP are subject to and conditioned upon approval of the KEIP
by the Bankruptcy Court presiding over the Debtor’s chapter 11 case.  If
Bankruptcy Court approval is not obtained, the KEIP shall be null and void and
the Debtor will have no obligation to make the payments under this KEIP.


Except as provided herein, payments under the KEIP will be in lieu of any other
postpetition performance bonus or retention compensation otherwise payable to
the Eligible Employees by the Debtor.  Payments under the KEIP shall not be in
lieu of any severance payments (if any) that may be due and owing to a Eligible
Employee pursuant to any severance plan approved by the Bankruptcy Court in this
case.


Except as otherwise provided herein, upon approval of this KEIP by the
Bankruptcy Court, the Eligible Employees, in consideration of the benefits
offered under this KEIP, shall release the Debtor and all of the Debtor’s
present or former directors, shareholders, officers, agents, financial advisors,
attorneys, employees, partners, affiliates, representatives and their respective
property from any and all claims and causes of action which the Eligible
Employees may have in connection with their employment by the Debtor in any
capacity whatsoever, including as board members and/or officers of the Debtor,
and including, but not limited, to any claim or cause of action the Eligible
Employees may have for unpaid salary, commissions and any claims arising under
any employment agreement by and between any Eligible Employee and the Debtor
(the “Claims”), provided, however, that the foregoing shall not operate as a
waiver of or release of any Claims that an Eligible Employee may have for claims
against the Debtor for indemnification that arise from such employee’s status,
to the extent applicable, as an officer or director of the Debtor pursuant to
applicable law.
 
 
 

--------------------------------------------------------------------------------

 

This KEIP will constitute the entire agreement among the Debtor and the Eligible
Employees and will replace and supersede any and all prior agreements, promises,
proposals, representations, understandings and negotiations among the parties.






Dated:  __________________
_________________________________

 
Todd Wilson

 
Chief Executive Officer and Chairman







Dated:  __________________
_________________________________

 
Doug Stovall

 
President and Chief Operating Officer







Dated:  __________________
_________________________________

 
David Hostetter

 
Chief Technology Officer







Dated:  __________________
_________________________________

 
Kate Farley

 
Sr. Vice Pres. of Business Operations







Dated:  __________________
_________________________________

 
Ingrid Ornstad

 
Controller







Dated:  __________________
_________________________________

 
Tiffany Bradford

 
Director of Finance



 
 

--------------------------------------------------------------------------------

 

APPENDIX A




KEIP Payments
Employee
KEIP Bonus
 
Todd Wilson
$205,556
 
Doug Stovall
$82,222
 
David Hostetter
$28,055.50
 
Kate Farley
$28,055.50
 
Ingrid Onstad
$28,055.50
 
Tiffany Bradford
$28,055.50
 
Total
$400,000.00
 



